                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

      UNITED STATES OF AMERICA                        )
                                                      )
                        v.                            )     No.:   2:20-CR-42
                                                      )
          JERRY LYNN MORRELL                          )



TO THE HONORABLE JUDGE OF THE ABOVE COURT:

          PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



               Your petitioner, the United States of America, by J. Douglas Overbey, United

States Attorney for the Eastern District of Tennessee, respectfully shows:

                                                 I.

               That Jerry Lynn Morrell is now in the custody of the Jailer at the Sullivan County

Jail, in Blountville, Tennessee, pursuant to State of Tennessee charges.

                                                II.

               That there is pending against the defendant in this District the above-captioned case,

which is set for Initial Appearance on June 10, 2020, at 11:00 a.m., or for his case to be otherwise

disposed of upon said indictment heretofore returned against him in the United States District

Court for the Eastern District of Tennessee, at Greeneville, Tennessee, and each day thereafter

until said case is disposed of.

               WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a

writ of habeas corpus ad prosequendum to the Jailer of the Sullivan County Jail, in Blountville,

Tennessee, commanding him to produce the said Jerry Lynn Morrell before this Court at the time




Case 2:20-cr-00042-JRG-CRW Document 3 Filed 05/18/20 Page 1 of 2 PageID #: 6
and place aforesaid for the purpose aforesaid, and that if the said Jailer of the Sullivan County Jail,

in Blountville, Tennessee, so elects, the United States Marshal for the Eastern District of

Tennessee, or any other duly authorized United States Marshal or Deputy United States Marshal,

be ordered and directed to receive said Jerry Lynn Morrell into his custody and possession at said

Sullivan County Jail, in Blountville, Tennessee and under safe and secure conduct to have him

before the Judge of our District Court at the time and place aforesaid for the purpose aforesaid,

and to return him to said Jailer of the Sullivan County Jail, in Blountville, Tennessee as aforesaid.


                                                       J. DOUGLAS OVERBEY
                                                       United States Attorney

                                            By:

                                                       B. TODD MARTIN
                                                       Assistant U.S. Attorney
                                                       BPR: 018785
                                                       220 West Depot Street, Ste. 423
                                                       Greeneville, TN 37743
                                                       todd.martin2@usdoj.gov
                                                       423/639-6759




Case 2:20-cr-00042-JRG-CRW Document 3 Filed 05/18/20 Page 2 of 2 PageID #: 7
